


Exhibit 10.18

 

UHS HOLDCO, INC.

 

FORM OF OPTION AGREEMENT
EVIDENCING A GRANT OF AN OPTION UNDER
THE EMPLOYEE OPTION PLAN

 

This Option Agreement (this “Agreement”) is made [                      ], 20  ,
between UHS Holdco, Inc., a Delaware corporation (the “Company”), and
[                      ] (“Grantee”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Plan (as defined
below).

 


1.             GRANT OF OPTION. PURSUANT TO THE UHS HOLDCO, INC. STOCK OPTION
PLAN (THE “PLAN”), THE COMPANY HEREBY GRANTS TO GRANTEE, AS OF THE DATE HEREOF,
A STOCK OPTION (THE “OPTION”) TO PURCHASE FROM THE COMPANY [        ] SHARES
(THE “SHARES”) OF THE COMPANY’S COMMON STOCK, $0.01 PAR VALUE PER SHARE (THE
“COMMON STOCK”), AT THE EXERCISE PRICE PER SHARE OF $[         ] (THE “EXERCISE
PRICE”), SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE PLAN.
UPON CERTAIN EVENTS, THE NUMBER OF SHARES AND/OR THE EXERCISE PRICE MAY BE
ADJUSTED AS PROVIDED IN THE PLAN.


 


2.             GRANTEE BOUND BY PLAN. THE PLAN IS INCORPORATED HEREIN BY
REFERENCE AND MADE A PART HEREOF. GRANTEE HEREBY ACKNOWLEDGES RECEIPT OF A COPY
OF THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND PROVISIONS THEREOF. THE
PLAN SHOULD BE CAREFULLY EXAMINED BEFORE ANY DECISION IS MADE TO EXERCISE THE
OPTION.


 


3.             EXERCISE OF OPTION. SUBJECT TO THE TERMS AND CONDITIONS CONTAINED
HEREIN, INCLUDING SECTION 7 HEREOF, AND IN THE PLAN, THE OPTION MAY BE
EXERCISED, IN WHOLE OR IN PART, TO THE EXTENT IT HAS BECOME VESTED, BY WRITTEN
NOTICE TO THE COMPANY AT ANY TIME AND FROM TIME TO TIME AFTER THE DATE OF GRANT.
THE OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE OF COMMON STOCK.
OPTIONS ARE SUBJECT TO CANCELLATION AS PROVIDED IN THE PLAN.


 


4.             EXPIRATION OF OPTION.


 


(A)           THE OPTION SHALL NOT BE EXERCISABLE IN ANY EVENT TEN YEARS AFTER
THE DATE HEREOF. ANY PART OF THE OPTION THAT IS NOT VESTED ON THE TERMINATION
DATE SHALL EXPIRE AND BE FORFEITED ON SUCH DATE, AND ANY PART OF THE OPTION THAT
IS VESTED ON THE TERMINATION DATE SHALL ALSO EXPIRE AND BE FORFEITED TO THE
EXTENT NOT EXERCISED ON OR BEFORE NINETY (90) DAYS FOLLOWING THE TERMINATION
DATE OR SUCH SHORTER PERIOD IF SUCH NINETY (90)-DAY PERIOD WOULD EXCEED THE
ORIGINAL TERM OF THE OPTION; PROVIDED, THAT IN THE EVENT OF THE DEATH OR
DISABILITY OF THE GRANTEE, ANY PART OF THE OPTION THAT IS VESTED ON THE DATE OF
THE TERMINATION DATE SHALL EXPIRE AND BE FORFEITED TO THE EXTENT NOT EXERCISED
ON OR BEFORE 180 DAYS FOLLOWING THE TERMINATION DATE OR SUCH SHORTER PERIOD IF
SUCH 180-DAY PERIOD WOULD EXCEED THE ORIGINAL TERM OF THE OPTION.


 


(B)           SUBJECT TO SECTION 5(D), ALL UNVESTED PERFORMANCE VESTING OPTIONS
SHALL TERMINATE IN THEIR ENTIRETY, WITHOUT ANY ACTION ON THE PART OF THE
COMPANY, UPON THE OCCURRENCE OF A SALE OF THE COMPANY.

 

--------------------------------------------------------------------------------



 


5.             VESTING OF PERFORMANCE VESTING OPTIONS.


 


(A)           A PORTION OF THE OPTION GRANTED UNDER THIS AGREEMENT REPRESENTING
THE RIGHT TO PURCHASE [                      ] SHARES (THE “PERFORMANCE VESTING
OPTIONS”) SHALL VEST IN WHOLE OR IN PART AND BECOME EXERCISABLE WITH RESPECT TO
THE SHARES PRIOR TO THE TENTH ANNIVERSARY OF THE DATE HEREOF UPON THE ATTAINMENT
OF CERTAIN GOALS AND UPON CERTAIN EVENTS AS DESCRIBED IN THIS SECTION 5.


 


(B)           THE PERFORMANCE VESTING OPTION SHALL VEST AND BECOME EXERCISABLE
WITH RESPECT TO 16.66% OF THE SHARES (ROUNDED TO THE NEAREST WHOLE SHARE) ON
EACH DECEMBER 31 AFTER THE DATE HEREOF (A “PERFORMANCE VESTING DATE”) DURING THE
PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON DECEMBER 31, 2012 (SUCH PERIOD
OF TIME IS REFERRED TO AS THE “PERFORMANCE VESTING PERIOD”), IF AND ONLY IF,
(I) THE GRANTEE REMAINS CONTINUOUSLY EMPLOYED WITH THE COMPANY AND/OR ANY OF ITS
SUBSIDIARIES DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE
APPLICABLE PERFORMANCE VESTING DATE AND (II) THE COMPANY’S ADJUSTED EBITDA (AS
DEFINED BELOW) FOR SUCH FISCAL YEAR EQUALS OR EXCEEDS THE ADJUSTED TARGET EBITDA
(AS DEFINED BELOW) FOR SUCH FISCAL YEAR; PROVIDED, HOWEVER, AT THE END OF EACH
FISCAL YEAR OF THE COMPANY DURING THE PERFORMANCE VESTING PERIOD, IF THE SUM OF
THE COMPANY’S ADJUSTED EBITDA FOR THE FISCAL YEAR ENDING ON SUCH PERFORMANCE
VESTING DATE AND THE COMPANY’S ADJUSTED EBITDA FOR EACH OF THE PREVIOUS FISCAL
YEARS DURING THE PERFORMANCE VESTING PERIOD EQUALS AT LEAST 100% OF THE SUM OF
THE ADJUSTED TARGET EBITDA FOR THE FISCAL YEAR ENDING ON SUCH PERFORMANCE
VESTING DATE AND THE ADJUSTED TARGET EBITDA FOR EACH OF THE PREVIOUS FISCAL
YEARS DURING THE PERFORMANCE VESTING PERIOD (SUCH DETERMINATION IS REFERRED TO
HEREIN AS THE “AGGREGATE TEST”), THEN THE PERFORMANCE VESTING OPTIONS SHALL VEST
AND BECOME EXERCISABLE FOR THE NUMBER OF SHARES WHICH WILL RESULT IN THE
AGGREGATE NUMBER OF SHARES WHICH ARE VESTED AS OF THE END OF SUCH FISCAL YEAR
BEING EQUAL TO THE GREATER OF (A) THE NUMBER OF SHARES THAT WOULD HAVE OTHERWISE
VESTED AND BECOME EXERCISABLE AS DETERMINED WITHOUT REGARD TO THE AGGREGATE TEST
AND (B) THE NUMBER OF SHARES WHICH WOULD HAVE VESTED IF 16.66% OF THE SHARES
VESTED ON EACH PERFORMANCE VESTING DATE ENDING ON OR PRIOR TO THE PERFORMANCE
VESTING DATE WHICH IS THE LAST DAY OF SUCH FISCAL YEAR.


 


(C)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, (I) IF
THE COMPANY OR ANY OF IT SUBSIDIARIES CONSUMMATES AN ACQUISITION OF ANOTHER
PERSON, A DISPOSITION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANOTHER
PERSON OR ANY SIMILAR TRANSACTION DURING ANY FISCAL YEAR OF THE COMPANY OR (II)
IF THE ACCOUNTING POLICIES, PROCEDURES OR RULES TO WHICH THE COMPANY IS SUBJECT
CHANGE, IN EITHER CASE DURING THE PERFORMANCE VESTING PERIOD, THEN THE ADJUSTED
TARGET EBITDA FOR THE REMAINDER OF SUCH FISCAL YEAR AFTER SUCH TRANSACTION OR
THE EFFECTIVE DATE OF SUCH CHANGE AND ALL SUBSEQUENT FISCAL YEARS DURING THE
PERFORMANCE VESTING PERIOD WILL BE ADJUSTED IN GOOD FAITH BY THE COMMITTEE, AND
EACH SUCH ADJUSTED AND APPROVED ADJUSTED TARGET EBITDA SHALL BE DEEMED THE
APPLICABLE ADJUSTED TARGET EBITDA FOR SUCH FISCAL YEAR AND EACH SUCH SUBSEQUENT
FISCAL YEARS FOR ALL PURPOSES HEREUNDER DURING THE PERFORMANCE VESTING PERIOD.
ANY SUCH ADJUSTMENT TO THE ADJUSTED TARGET EBITDA WILL NOT AFFECT THE ADJUSTED
TARGET EBITDA OR THE AGGREGATE TEST WITH RESPECT TO ANY FISCAL YEARS (OR A
PORTION OF ANY FISCAL YEAR) PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION.


 


(D)           IN THE EVENT OF A SALE OF THE COMPANY, SO LONG AS THE GRANTEE
REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES
DURING THE PERIOD

 

2

--------------------------------------------------------------------------------



 


BEGINNING ON THE DATE HEREOF AND ENDING ON THE DATE THAT SUCH SALE OF THE
COMPANY IS CONSUMMATED [(OR IF THE GRANTEE IS TERMINATED WITHOUT CAUSE OR THE
GRANTEE RESIGNS FOR GOOD REASON IN THE THIRTY (30) DAYS PERIOD PRIOR TO THE
CONSUMMATION OF SUCH SALE OF THE COMPANY, THE GRANTEE SHALL BE DEEMED TO HAVE
BEEN CONTINUOUSLY EMPLOYED BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES DURING
THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE DATE THAT SUCH SALE OF
THE COMPANY IS CONSUMMATED FOR PURPOSES OF THIS SECTION 5(D) ONLY)](1) THE
PERFORMANCE VESTING OPTIONS SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE WITH
RESPECT TO 100% OF THE SHARES TO THE EXTENT BSMB REALIZES AN IRR EQUAL TO OR
GREATER THAN 20%, AND, SUBJECT TO SECTIONS 5.10 AND 6.4 OF THE PLAN, SHALL
REMAIN EXERCISABLE FOR A PERIOD OF 90 DAYS FOLLOWING SUCH SALE OF THE COMPANY.


 


(E)           FOR PURPOSES OF THIS SECTION 5, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 


(I)            “ADJUSTED EBITDA” MEANS, WITH RESPECT TO THE COMPANY AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS, FOR ANY FISCAL YEAR, THE SUM OF: (A) THE
NET INCOME FOR SUCH FISCAL YEAR (BEFORE THE PAYMENT OF ANY DIVIDENDS AND
EXCLUDING THE EFFECT OF ANY EXTRAORDINARY GAINS OR LOSSES DURING SUCH PERIOD AND
THE EFFECT OF ANY PURCHASE ACCOUNTING ADJUSTMENTS AS A RESULT OF THE ACQUISITION
OF UHS BY THE COMPANY), PLUS (B)  INTEREST EXPENSE, FEDERAL, STATE, FOREIGN AND
LOCAL INCOME, FRANCHISE, AND OTHER SIMILAR TAXES, DEPRECIATION AND AMORTIZATION
FOR SUCH FISCAL YEAR, PLUS (C) ANY MANAGEMENT FEES PAID TO BEAR STEARNS MERCHANT
MANAGER III (CAYMAN), L.P. OR ITS AFFILIATES PURSUANT TO THE PROFESSIONAL
SERVICES AGREEMENT, DATED AS OF MAY 31, 2007, BY AND BETWEEN UHS AND BEAR
STEARNS MERCHANT MANAGER III (CAYMAN), L.P., AS AMENDED, MODIFIED OR RESTATED
FROM TIME TO TIME (THE “SERVICES AGREEMENT”), ANY MANAGEMENT FEES PAID TO ANY
OTHER INSTITUTIONAL INVESTOR THAT OWNS SHARES OF COMMON STOCK (INCLUDING FOR
FISCAL YEAR 2007 ONLY, ANY MANAGEMENT FEES PAID BY THE COMPANY OR ITS
SUBSIDIARIES DURING THE PERIOD FROM JANUARY 1, 2007 TO MAY 31, 2007 PURSUANT TO
(X) THAT CERTAIN MANAGEMENT AGREEMENT, DATED AS OF OCTOBER 17, 2003, BETWEEN
HALIFAX GENPAR, L.P. AND UNIVERSAL HOSPITAL SERVICES, INC. AND (Y) THAT CERTAIN
MANAGEMENT AGREEMENT, DATED AS OF FEBRUARY 28, 1998, BETWEEN J.W. CHILDS
ASSOCIATES, L.P. AND UNIVERSAL HOSPITAL SERVICES, INC., AS AMENDED BY THAT
CERTAIN AMENDMENT TO MANAGEMENT AGREEMENT, DATED AS OF OCTOBER 17, 2003, BETWEEN
J.W. CHILDS ASSOCIATES, L.P. AND UNIVERSAL HOSPITAL SERVICES, INC.) AND ANY
DIRECTOR FEES PAID TO MEMBERS OF THE BOARD, IN EACH CASE, DURING SUCH FISCAL
YEAR, PLUS (D) FOR FISCAL YEAR 2007 ONLY, ANY CONSULTING FEES PAID BY UNIVERSAL
HOSPITAL SERVICES, INC. TO L.E.K. CONSULTING DURING THE PERIOD FROM JANUARY 1,
2007 TO MAY 31, 2007, PLUS (E) ANY NON-CASH CHARGES TO THE EXTENT THAT SUCH
CHARGES WILL NOT RESULT IN A CASH CHARGE IN ANY FUTURE PERIOD (INCLUDING ANY
NON-CASH EXPENSES RELATING TO THE OPTIONS UNDER FAS 123(R)) DURING SUCH FISCAL
YEAR, PLUS (F) NON-CAPITALIZED TRANSACTION FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE ACQUISITION OF UHS BY THE COMPANY DURING SUCH FISCAL YEAR,
PLUS (G) ANY FEES PAID BY THE COMPANY OR UHS TO DAVID DOVENBERG, BUT NOT TO
EXCEED $250,000 IN ANY FISCAL YEAR, PLUS (OR MINUS) (H) ANY UNUSUAL AND
NON-RECURRING LOSSES (OR GAINS) FOR SUCH FISCAL YEAR, MINUS (I) ANY NON-CASH
GAINS DURING SUCH FISCAL

 

--------------------------------------------------------------------------------

(1)                                  This provision will be included only for
those Grantees who are at the level of Vice President and above (including the
Controller).

 


3

--------------------------------------------------------------------------------



 


YEAR, IN EACH CASE, AS DETERMINED IN ACCORDANCE WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND AS SET FORTH ON THE COMPANY’S FINANCIAL
STATEMENTS FOR SUCH FISCAL YEAR WHICH HAVE BEEN APPROVED BY THE BOARD.


 


(II)           “ADJUSTED TARGET EBITDA” MEANS, FOR ANY FISCAL YEAR OF THE
COMPANY DURING THE PERFORMANCE VESTING PERIOD, THE BASE TARGET EBITDA (AS SET
FORTH IN ANNEX I ATTACHED HERETO) FOR SUCH YEAR; PROVIDED, THAT THE COMMITTEE
SHALL MAKE APPROPRIATE ADJUSTMENTS TO ANY ADJUSTED TARGET EBITDA (I) TO THE
EXTENT THAT THERE ARE MATERIAL DEVIATIONS IN THE AMOUNT OF CAPITAL EXPENDITURES
ACTUALLY INCURRED BY THE COMPANY DURING ANY FISCAL YEAR FROM THE CAPITAL
EXPENDITURES TARGET (AS SET FORTH IN ANNEX I ATTACHED HERETO) FOR SUCH FISCAL
YEAR AND (II) IN ACCORDANCE WITH SECTION 5(C) ABOVE.


 


(III)          “IRR” MEANS, AS OF ANY DATE OF A SALE OF THE COMPANY, AFTER
GIVING EFFECT TO SUCH SALE OF THE COMPANY, BSMB’S COMPOUNDED ANNUAL RATE OF
RETURN (AS DETERMINED IN GOOD FAITH BY BSMB USING THE “XIRR” FUNCTION IN
MICROSOFT EXCEL®, UPGRADES TO SUCH PROGRAM, OR IF SUCH SOFTWARE IS NOT AVAILABLE
AT SUCH TIME, AN EQUIVALENT FUNCTION IN ANOTHER SOFTWARE PACKAGE) ON ITS ENTIRE
INVESTMENT IN THE COMPANY.


 

For purposes of calculating BSMB’s compound annual rate of return as
contemplated in the preceding paragraph:

 

(A)                              THERE SHALL BE TAKEN INTO ACCOUNT ALL CASH
PAYMENTS RECEIVED BY BSMB FROM TIME TO TIME PRIOR TO THE CONSUMMATION OF SUCH
SALE OF THE COMPANY (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY FEES PAID TO
BSMB PURSUANT TO THE SERVICES AGREEMENT, BUT INCLUDING THE PORTION OF ANY
ADVISORY FEE (AS DEFINED IN THE SERVICES AGREEMENT) PAID TO BSMB IN EXCESS OF
$500,000 IN ANY FISCAL YEAR OF THE COMPANY);

 

(B)                                THERE SHALL BE TAKEN INTO ACCOUNT ALL CASH
PAYMENTS TO BE RECEIVED BY BSMB UPON CONSUMMATION OF SUCH SALE OF THE COMPANY
BUT ONLY IF RECEIVED BY BSMB ON THE DATE OF CONSUMMATION OF SUCH SALE OF THE
COMPANY, OR TO BE RECEIVED THEREAFTER IN CONNECTION WITH SUCH SALE OF THE
COMPANY PURSUANT TO AN INSTALLMENT SALE (EXCLUDING, FOR THE AVOIDANCE OF DOUBT,
ANY FEES PAID TO BSMB PURSUANT TO THE SERVICES AGREEMENT, BUT INCLUDING THE
PORTION OF ANY ADVISORY FEE (AS DEFINED IN THE SERVICES AGREEMENT) PAID TO BSMB
IN EXCESS OF $500,000 IN ANY FISCAL YEAR OF THE COMPANY); AND

 

(C)                                THERE SHALL BE TAKEN INTO ACCOUNT THE EFFECT
OF ANY DILUTION RESULTING FROM ANY VESTING OF THE OPTION PURSUANT TO THIS
AGREEMENT.

 


6.             VESTING OF TIME VESTING OPTIONS.


 


(A)           A PORTION OF THE OPTION GRANTED UNDER THIS AGREEMENT REPRESENTING
THE RIGHT TO PURCHASE [              ] SHARES SHALL BE SUBJECT TO VESTING (THE
“TIME VESTING OPTIONS”) IN THE MANNER DESCRIBED IN THIS SECTION 6.


 


4

--------------------------------------------------------------------------------



 


(B)           THE TIME VESTING OPTIONS SHALL FULLY VEST AND BECOME EXERCISABLE
WITH RESPECT TO THE APPLICABLE NUMBER OF SHARES SET FORTH BELOW IF AND ONLY IF
THE TERMINATION DATE DOES NOT OCCUR DURING THE PERIOD BEGINNING ON THE DATE
HEREOF AND ENDING ON THE APPLICABLE VESTING DATE DETERMINED BELOW. THE TIME
VESTING OPTIONS SHALL CUMULATIVELY VEST AND BECOME EXERCISABLE WITH RESPECT TO
16.66% OF THE SHARES (ROUNDED TO THE NEAREST ONE-THOUSANDTH (0.001) OF A SHARE
OF COMMON STOCK) ON EACH DECEMBER 31 AFTER THE DATE HEREOF DURING THE PERIOD
BEGINNING ON THE DATE HEREOF AND ENDING ON DECEMBER 31, 2012.


 


(C)           UPON A CHANGE IN CONTROL (AS DEFINED BELOW), 100% OF ANY PORTION
OF THE TIME VESTING OPTIONS THAT IS NOT VESTED AS OF THE DATE OF SUCH CHANGE IN
CONTROL SHALL BECOME VESTED AND IMMEDIATELY EXERCISABLE AND, SUBJECT TO SECTIONS
5.10 AND 6.4 OF THE PLAN, SHALL REMAIN EXERCISABLE FOR A PERIOD OF 90 DAYS
FOLLOWING SUCH CHANGE IN CONTROL. FOR THE PURPOSES  HEREOF, “CHANGE IN CONTROL”
MEANS ANY (I) SALE OR ISSUANCE (OR SERIES OF SALES OR ISSUANCES) OF COMMON STOCK
OR THE RIGHT TO ACQUIRE COMMON STOCK BY THE COMPANY OR ANY HOLDERS THEREOF WHICH
RESULTS IN ANY PERSON OR GROUP OF AFFILIATED PERSONS (OTHER THAN THE OWNERS OF
COMMON STOCK OR THE RIGHT TO ACQUIRE COMMON STOCK AS OF THE DATE HEREOF AND
AFFILIATES OF SUCH PERSONS) OWNING AND/OR HAVING THE RIGHT TO ACQUIRE MORE THAN
50% OF THE COMMON STOCK ON A FULLY DILUTED BASIS AT THE TIME OF SUCH SALE OR
ISSUANCE (OR SERIES OF SALES OR ISSUANCES), OTHER THAN IN CONNECTION WITH A
PUBLIC OFFERING OR (II) MERGER, SHARE EXCHANGE, REORGANIZATION, RECAPITALIZATION
OR CONSOLIDATION TO WHICH THE COMPANY IS A PARTY (OTHER THAN A MERGER IN WHICH
THE COMPANY IS THE SURVIVING ENTITY, OR A SHARE EXCHANGE IN WHICH CAPITAL STOCK
OF THE COMPANY IS ISSUED, THAT DOES NOT RESULT IN MORE THAN 49% OF THE COMPANY’S
OUTSTANDING CAPITAL STOCK POSSESSING THE VOTING POWER (UNDER ORDINARY
CIRCUMSTANCES) TO ELECT A MAJORITY OF THE BOARD BEING OWNED OF RECORD OR
BENEFICIALLY BY PERSONS OR ENTITIES OTHER THAN THE HOLDERS OF SUCH CAPITAL STOCK
IMMEDIATELY PRIOR TO SUCH MERGER OR SHARE EXCHANGE).


 


7.             CONDITIONS TO EXERCISE. THE OPTION MAY NOT BE EXERCISED BY
GRANTEE UNLESS THE FOLLOWING CONDITIONS ARE MET:


 


(A)           THE OPTION HAS BECOME VESTED WITH RESPECT TO THE SHARES TO BE
ACQUIRED PURSUANT TO SUCH EXERCISE;


 


(B)           LEGAL COUNSEL FOR THE COMPANY MUST BE SATISFIED AT THE TIME OF
EXERCISE THAT THE ISSUANCE OF SHARES OF COMMON STOCK UPON EXERCISE WILL BE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE UNITED STATES FEDERAL, STATE,
LOCAL AND FOREIGN LAWS; AND


 


(C)           GRANTEE MUST PAY AT THE TIME OF EXERCISE THE FULL EXERCISE PRICE
FOR THE SHARES BEING ACQUIRED HEREUNDER IN THE FORM ELECTED BY GRANTEE, PLUS ANY
WITHHOLDING TAX (WHICH SHALL BE PAID ONLY IN CASH) REQUIRED IN CONNECTION WITH
SUCH EXERCISE, IN EACH CASE, IN ACCORDANCE WITH THE TERMS OF THE PLAN[;
PROVIDED, THAT THE WITHHOLDING AMOUNT RELATING TO THE OPTIONS, AT THE GRANTEE’S
ELECTION, SHALL REDUCE THE NUMBER OF SHARES (BASED ON THE FAIR MARKET VALUE OF
SUCH SHARES) THAT ARE ISSUABLE UPON EXERCISE OF SUCH PORTION OF THE OPTION;
PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES USED TO SATISFY THE WITHHOLDING
AMOUNT


 


5

--------------------------------------------------------------------------------



 


SHALL NOT EXCEED THE MINIMUM WITHHOLDING TAX OBLIGATION UNDER APPLICABLE FEDERAL
AND STATE LAW IN EFFECT AT SUCH TIME].(2)


 


8.             TRANSFERABILITY. THE OPTION (INCLUDING THE RIGHT TO RECEIVE THE
SHARES) MAY NOT BE TRANSFERRED OR ASSIGNED BY GRANTEE, OTHER THAN BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION AND, DURING THE LIFETIME OF GRANTEE, THE OPTION
MAY BE EXERCISED ONLY BY GRANTEE (OR, IF GRANTEE IS INCAPACITATED, BY GRANTEE’S
LEGAL GUARDIAN OR LEGAL REPRESENTATIVE). IN THE EVENT OF THE DEATH OF GRANTEE,
THE OPTION, TO THE EXTENT IT HAS NOT VESTED ON THE DATE OF DEATH, SHALL
TERMINATE; AND THE EXERCISE OF THE OPTION, TO THE EXTENT IT HAS VESTED AS OF THE
DATE OF DEATH, MAY BE MADE ONLY BY THE EXECUTOR OR ADMINISTRATOR OF GRANTEE’S
ESTATE OR THE PERSON OR PERSONS TO WHOM GRANTEE’S RIGHTS UNDER THE OPTION PASS
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. IF GRANTEE OR ANYONE CLAIMING
UNDER OR THROUGH GRANTEE ATTEMPTS TO VIOLATE THIS SECTION 8, SUCH ATTEMPTED
VIOLATION SHALL BE NULL AND VOID AND WITHOUT EFFECT, AND THE COMPANY’S
OBLIGATION HEREUNDER SHALL TERMINATE. ANY ISSUED STOCK RECEIVED UPON EXERCISE OF
THE OPTION IS SUBJECT TO THE [REPURCHASE RIGHT],(3) RESTRICTIONS ON TRANSFER AND
OTHER RIGHTS AND OBLIGATIONS SET FORTH IN THE PLAN[; PROVIDED, THAT,
NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN, ANY SHARES RECEIVED BY GRANTEE
UPON EXERCISE OF THE OPTION SHALL NOT BE SUBJECT TO THE REPURCHASE RIGHTS SET
FORTH IN SECTION 5.7 OF THE PLAN].


 


9.             ADMINISTRATION. ANY ACTION TAKEN OR DECISION MADE BY THE COMPANY,
THE BOARD, OR THE COMMITTEE OR ITS DELEGATES ARISING OUT OF OR IN CONNECTION
WITH THE CONSTRUCTION, ADMINISTRATION, INTERPRETATION OR EFFECT OF THE PLAN OR
THIS AGREEMENT SHALL LIE WITHIN ITS SOLE AND ABSOLUTE DISCRETION, AS THE CASE
MAY BE, AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON GRANTEE AND ALL PERSONS
CLAIMING UNDER OR THROUGH GRANTEE, EXCEPT AS EXPRESSLY PROVIDED IN GRANTEE’S
EMPLOYMENT AGREEMENT, IF ANY, WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES. BY
ACCEPTING THIS GRANT OR OTHER BENEFIT UNDER THE PLAN, GRANTEE AND EACH PERSON
CLAIMING UNDER OR THROUGH GRANTEE SHALL BE CONCLUSIVELY DEEMED TO HAVE INDICATED
ACCEPTANCE AND RATIFICATION OF, AND CONSENT TO, ANY ACTION TAKEN UNDER THE PLAN
BY THE COMPANY, THE BOARD OR THE COMMITTEE OR ITS DELEGATES.


 


10.           NO RIGHTS AS STOCKHOLDER. UNLESS AND UNTIL A CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES OF COMMON STOCK SHALL HAVE BEEN ISSUED TO
GRANTEE (OR ANY PERSON ACTING UNDER SECTION 7 ABOVE), GRANTEE SHALL NOT BE OR
HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO SHARES OF COMMON STOCK ACQUIRABLE UPON EXERCISE OF THE OPTION.


 


11.           INVESTMENT REPRESENTATION. GRANTEE HEREBY ACKNOWLEDGES THAT THE
SHARES OF COMMON STOCK WHICH GRANTEE MAY ACQUIRE BY EXERCISING THE OPTION SHALL
NOT BE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SHARES OF COMMON STOCK UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. GRANTEE ALSO AGREES
THAT THE SHARES OF COMMON STOCK WHICH GRANTEE MAY ACQUIRE BY EXERCISING THE

 

--------------------------------------------------------------------------------

(2)           This provision will be contained only in the Option Agreement for
Gary Blackford.

(3)           The Issued Shares owned by Gary Blackford will not be subject to
the repurchase right provided for in the Plan. 

 

6

--------------------------------------------------------------------------------


 


OPTION WILL NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY MANNER WHICH WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 


12.           RIGHTS OF GRANTEE. NEITHER THIS AGREEMENT NOR THE PLAN CREATES ANY
EMPLOYMENT RIGHTS IN GRANTEE AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
SHALL HAVE ANY LIABILITY ARISING OUT OF THE PLAN OR THIS AGREEMENT FOR
TERMINATING GRANTEE’S EMPLOYMENT OR REDUCING GRANTEE’S RESPONSIBILITIES.

 


13.           NOTICES. ANY NOTICE HEREUNDER TO THE COMPANY SHALL BE ADDRESSED TO
THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE, ATTENTION: GENERAL COUNSEL, AND ANY
NOTICE HEREUNDER TO GRANTEE SHALL BE ADDRESSED TO GRANTEE AT GRANTEE’S LAST
ADDRESS ON THE RECORDS OF THE COMPANY, SUBJECT TO THE RIGHT OF EITHER PARTY TO
DESIGNATE AT ANY TIME HEREAFTER IN WRITING SOME OTHER ADDRESS. ANY NOTICE SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY, ONE DAY FOLLOWING
DISPATCH IF SENT BY REPUTABLE OVERNIGHT COURIER, FEES PREPAID, OR THREE DAYS
FOLLOWING MAILING IF SENT BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID AND ADDRESSED AS SET FORTH ABOVE.

 


14.           BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF ANY SUCCESSORS AND ASSIGNS TO THE COMPANY AND ALL PERSONS
LAWFULLY CLAIMING UNDER GRANTEE.

 


15.           NON-COMPETITION AND NON-SOLICITATION.(4)

 


(A)           IN CONSIDERATION OF THE COMPANY’S GRANT OF THE OPTION HEREUNDER,
THE GRANTEE ACKNOWLEDGES THAT, DURING THE COURSE OF THE GRANTEE’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES (THE “TERM”), THE GRANTEE SHALL BECOME
FAMILIAR WITH THE TRADE SECRETS OF THE COMPANY AND ITS SUBSIDIARIES AND OTHER
CONFIDENTIAL INFORMATION (AS DEFINED BELOW) CONCERNING THE COMPANY AND ITS
SUBSIDIARIES (AND THEIR RESPECTIVE PREDECESSOR COMPANIES) AND THAT THE GRANTEE’S
SERVICES HAVE BEEN AND SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO
THE COMPANY AND ITS SUBSIDIARIES. ACCORDINGLY, THE GRANTEE AGREES THAT DURING
THE TERM AND THEREAFTER UNTIL THE END OF THE FIRST ANNIVERSARY OF THE GRANTEE’S
TERMINATION DATE, THE GRANTEE SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST
IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN
ANY MANNER ENGAGE IN ANY COMPETING BUSINESS (AS DEFINED BELOW) IN THE UNITED
STATES; PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT GRANTEE FROM OWNING
STOCK AS A PASSIVE INVESTOR IN ANY PUBLICLY TRADED CORPORATION SO LONG AS
GRANTEE’S OWNERSHIP IN SUCH CORPORATION, DIRECTLY OR INDIRECTLY, IS LESS THAN 2%
OF THE VOTING STOCK OF SUCH CORPORATION. FOR PURPOSES OF THIS PARAGRAPH,
“COMPETING BUSINESS” MEANS ANY BUSINESS ACTIVITY INVOLVING THE OUTSOURCING OR
RENTAL OF MOVABLE MEDICAL EQUIPMENT AND RELATED SERVICES TO THE HEALTH CARE
INDUSTRY.

 


(B)           DURING THE TERM AND THEREAFTER UNTIL THE END OF THE SECOND
ANNIVERSARY OF THE DATE OF TERMINATION, THE GRANTEE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE
OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE

 

--------------------------------------------------------------------------------

(4)           This provision will not be included in Gary Blackford's Option
Agreement.


 


7

--------------------------------------------------------------------------------



 


COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME WITHIN THE ONE (1) YEAR
PERIOD BEFORE THE GRANTEE’S TERMINATION DATE, OR (III) INDUCE OR ATTEMPT TO
INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS
RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD,
WHICH CONSENT WILL BE GIVEN AT THE SOLE DISCRETION OF THE BOARD.


 


16.           NON-DISCLOSURE.(5) THE GRANTEE AGREES THAT DURING AND AT ALL TIMES
AFTER THE TERM, THE GRANTEE WILL KEEP SECRET ALL CONFIDENTIAL MATTERS AND
MATERIALS OF THE COMPANY (INCLUDING ITS SUBSIDIARIES AND AFFILIATES), INCLUDING,
WITHOUT LIMITATION, KNOW-HOW, TRADE SECRETS, REAL ESTATE PLANS AND PRACTICES,
INDIVIDUAL OFFICE RESULTS, CUSTOMER LISTS, PRICING POLICIES, OPERATIONAL
METHODS, ANY INFORMATION RELATING TO THE COMPANY (INCLUDING ANY OF ITS
SUBSIDIARIES AND AFFILIATES) PRODUCTS, PROCESSES, CUSTOMERS AND SERVICES AND
OTHER BUSINESS AND FINANCIAL AFFAIRS OF THE COMPANY (COLLECTIVELY, “CONFIDENTIAL
INFORMATION”), TO WHICH THE GRANTEE HAD OR MAY HAVE ACCESS AND WILL NOT DISCLOSE
SUCH CONFIDENTIAL INFORMATION TO ANY PERSON OTHER THAN (I) THE COMPANY, ITS
RESPECTIVE AUTHORIZED EMPLOYEES AND SUCH OTHER PERSONS TO WHOM THE GRANTEE HAS
BEEN INSTRUCTED TO MAKE DISCLOSURE BY THE BOARD, (II) AS APPROPRIATE (AS
DETERMINED BY THE GRANTEE IN GOOD FAITH) TO PERFORM THE GRANTEE’S DUTIES TO THE
COMPANY OR ITS SUBSIDIARIES, OR (III) IN COMPLIANCE WITH LEGAL PROCESS OR
REGULATORY REQUIREMENTS. “CONFIDENTIAL INFORMATION” WILL NOT INCLUDE ANY
INFORMATION WHICH IS IN THE PUBLIC DOMAIN DURING OR AFTER THE TERM TO THE EXTENT
THAT SUCH INFORMATION IS NOT IN THE PUBLIC DOMAIN AS A CONSEQUENCE OF DISCLOSURE
BY THE GRANTEE IN VIOLATION OF THIS OPTION AGREEMENT.


 


17.           INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS.(6)  THE GRANTEE
ACKNOWLEDGES THAT ALL DISCOVERIES, CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS,
PATENT APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING
ANY CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED
THERETO, ALL OTHER PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED
INFORMATION (WHETHER OR NOT PATENTABLE) WHICH RELATE TO THE ACTUAL OR
ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR
SERVICES OF THE COMPANY OR ITS SUBSIDIARIES AND WHICH ARE CONCEIVED, DEVELOPED
OR MADE BY THE GRANTEE (WHETHER INDIVIDUALLY OR JOINTLY WITH OTHERS) WHILE
EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES (OR THEIR RESPECTIVE PREDECESSORS)
(“WORK PRODUCT”), BELONG TO THE COMPANY OR ITS SUBSIDIARIES. THE GRANTEE SHALL
PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE BOARD AND, AT THE COMPANY’S EXPENSE,
PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD (WHETHER DURING OR AFTER
THE TERM) TO ESTABLISH AND CONFIRM SUCH OWNERSHIP (INCLUDING, WITHOUT
LIMITATION, ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY AND OTHER INSTRUMENTS).

 

--------------------------------------------------------------------------------

(5)           This provision will not be included in Gary Blackford's Option
Agreement.

(6)           This provision will not be included in Gary Blackford's Option
Agreement.

 

8

--------------------------------------------------------------------------------


 


18.           MODIFICATION.(7)  THE GRANTEE AGREES AND ACKNOWLEDGES THAT THE
DURATION AND SCOPE OF THE COVENANTS DESCRIBED IN SECTION 15, 16 OR 17 ARE FAIR,
REASONABLE AND NECESSARY IN ORDER TO PROTECT THE GOODWILL AND OTHER LEGITIMATE
INTERESTS OF THE COMPANY AND ITS SUBSIDIARIES, THAT ADEQUATE CONSIDERATION HAS
BEEN RECEIVED BY THE GRANTEE FOR SUCH OBLIGATIONS, AND THAT THESE OBLIGATIONS DO
NOT PREVENT THE GRANTEE FROM EARNING A LIVELIHOOD. IF, HOWEVER, FOR ANY REASON
ANY COURT OF COMPETENT JURISDICTION DETERMINES THAT ANY RESTRICTION CONTAINED IN
SECTION 15, 16 OR 17 ARE NOT REASONABLE, THAT CONSIDERATION IS INADEQUATE, SUCH
RESTRICTION WILL BE INTERPRETED, MODIFIED OR REWRITTEN TO INCLUDE AS MUCH OF THE
DURATION, SCOPE AND GEOGRAPHIC AREA IDENTIFIED IN SECTION 15, 16 OR 17 AS WILL
RENDER SUCH RESTRICTIONS VALID AND ENFORCEABLE.


 


19.           REMEDIES.(8) THE GRANTEE ACKNOWLEDGES THAT THE COMPANY WILL SUFFER
IRREPARABLE HARM AS A RESULT OF A BREACH OF THIS OPTION AGREEMENT BY THE GRANTEE
FOR WHICH AN ADEQUATE MONETARY REMEDY DOES NOT EXIST AND A REMEDY AT LAW MAY
PROVE TO BE INADEQUATE. ACCORDINGLY, IN THE EVENT OF ANY ACTUAL OR THREATENED
BREACH BY THE GRANTEE OF ANY PROVISION OF THIS OPTION AGREEMENT, THE COMPANY
WILL, IN ADDITION TO ANY OTHER REMEDIES PERMITTED BY LAW, BE ENTITLED TO OBTAIN
REMEDIES IN EQUITY, INCLUDING WITHOUT LIMITATION SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF, A TEMPORARY RESTRAINING ORDER AND/OR A PERMANENT INJUNCTION
IN ANY COURT OF COMPETENT JURISDICTION, TO PREVENT OR OTHERWISE RESTRAIN ANY
SUCH BREACH WITHOUT THE NECESSITY OF PROVING DAMAGES, POSTING A BOND OR OTHER
SECURITY. SUCH RELIEF WILL BE IN ADDITION TO AND NOT IN SUBSTITUTION OF ANY
OTHER REMEDIES AVAILABLE TO THE COMPANY. THE EXISTENCE OF ANY CLAIM OR CAUSE OF
ACTION BY THE GRANTEE AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES, WHETHER
PREDICATED ON THIS OPTION AGREEMENT OR OTHERWISE, WILL NOT CONSTITUTE A DEFENSE
TO THE ENFORCEMENT BY THE COMPANY OF THIS OPTION AGREEMENT. THE GRANTEE AGREES
NOT TO DEFEND ON THE BASIS THAT THERE IS AN ADEQUATE REMEDY AT LAW.


 


20.          GOVERNING LAW. THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE. THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT SITTING IN THE STATE OF MINNESOTA OVER ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE
PARTIES HEREBY AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
U.S. REGISTERED MAIL ADDRESSED TO ANY SUCH PARTY SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST A PARTY IN ANY SUCH
COURT. THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HERETO
AGREE THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON ANY PARTY AND MAY BE
ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION ANY PARTY IS OR MAY BE
SUBJECT, BY SUIT UPON SUCH JUDGMENT.

 

--------------------------------------------------------------------------------

(7)           This provision will not be included in Gary Blackford's Option
Agreement.

(8)                                  This provision will not be included in Gary
Blackford's Option Agreement.

 

9

--------------------------------------------------------------------------------


 


21.           WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR
THE PLAN, OR THE ENFORCEMENT HEREOF OR THEREOF. THE GRANTEE AGREES THAT THIS
SECTION 21 IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGES
THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT IF THIS SECTION 21
WERE NOT PART OF THIS AGREEMENT.


 

*     *     *     *     *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Grantee have executed this Option Agreement
as of the date first above written.

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

[                                      ]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Fiscal Year

 

Base Target EBITDA

 

Capital Expenditures Target

 

 

 

 

 

 

 

2007

 

$

91,805,000

 

$

58,100,000

 

 

 

 

 

 

 

2008

 

$

102,743,000

 

$

52,700,000

 

 

 

 

 

 

 

2009

 

$

113,158,000

 

$

59,700,000

 

 

 

 

 

 

 

2010

 

$

126,845,000

 

$

70,400,000

 

 

 

 

 

 

 

2011

 

$

143,833,000

 

$

83,200,000

 

 

 

 

 

 

 

2012(9)

 

To be determined by the Board or Committee prior to date of grant

 

To be determined by the Board or Committee prior to date of grant

 

 

--------------------------------------------------------------------------------

(9)           Please propose target for FY 2012.

 

12

--------------------------------------------------------------------------------
